Stevens, J. (concurring in part with Eager, J.).
I agree with Eager, J., except insofar as he would direct a trial. In my view no issues are raised by appellant which render a trial necessary. I would affirm the judgment as appealed from.
Rabin, J. P., and .Steuer, J., concur with McNally, J.; Eager, J., dissents in part in opinion; Stevens, J., concurs in part with Eager, J., in opinion.
Order and judgment reversed, on the law, with costs to defendants-appellants and judgment directed declaring that Bulletin No. 359 of the defendants is in conformity with paragraph (e) *41of subdivision 1 of section 102 of the statute; that said section prohibits plaintiffs from bringing and shipping into this State alcoholic beverages unless they are consigned to a person duly licensed under the statute to traffic therein; and otherwise dismissing the complaint. The appeal from the order entered on May 6, 1963 denying appellants’ motion for an examination before trial dismissed as academic, without costs. Settle order on notice.